Exhibit 10.46

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD

(MONTH XX, 2007)

This RESTRICTED STOCK AWARD (this “Award”) is being granted to
                    (the “Participant”) as of this XXth day of MONTH, 2007 (the
“Award Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to
THE DUN & BRADSTREET CORPORATION 2000 STOCK INCENTIVE PLAN (the “Plan”).
Capitalized terms not defined in this Award have the meanings ascribed to them
in the Plan.

1. Grant of Restricted Stock. The Company hereby awards to the Participant
pursuant to the Plan             shares of the Company’s common stock, par value
$.01 (the “Shares”), subject to the terms and conditions of the Plan and this
Award.

2. Vesting. Subject to Sections 3, 4 and 8 below, the restrictions on the
applicable percentage of the Shares shall lapse and such percentage of the
Shares shall vest on each “Vesting Date” set forth in the following schedule
provided the Participant remains in the continuous employ of the Company or its
Affiliates during the period commencing on the Award Date and ending on the
applicable Vesting Date:

 

Vesting Date

   Percentage of Shares Vested    # of Shares Vested MONTH XX, 2008    20%   
MONTH XX, 2009    30%    MONTH XX, 2010    50%   

3. Termination of Employment Before Month XX, 2008. If the Participant’s
employment with the Company and its Affiliates terminates for any reason prior
to one year anniversary of the grant date, the Participant shall forfeit all
rights to and interests in the Shares.

4. Termination of Employment On or After MONTH XX, 2008. If the Participant’s
employment with the Company and its Affiliates terminates on or after the one
year anniversary of the grant date due to Retirement (as defined in the Plan),
death or Disability (as defined in the Plan), any unvested Shares shall become
fully vested as of the employment termination date. If the Participant’s
employment with the Company and it Affiliates terminates on or after the one
year anniversary of the grant date for any reason other than Retirement, death
or Disability and prior to the next Vesting Date, the Participant shall forfeit
all rights to and interests in the unvested Shares.

5. Voting and Dividend Rights. The Participant is the beneficial and record
owner of the Shares and shall have, with respect to the Shares (whether vested
or unvested), all the rights of a shareholder of the Company including, if
applicable, the right to vote the Shares and to receive any dividends when paid.
Payment of dividends will be made with respect to all Shares held by the
Participant as of the applicable dividend record date. The dividends will be
paid in the same form received by all other shareholders of the Company as soon
as administratively practicable following payment of the dividends to all other
shareholders. Payment of dividends will be subject to all applicable taxes. The
Company shall withhold the amount necessary to satisfy all required taxes. No
dividends will be paid to the Participant on any Shares that are forfeited
pursuant to this Award.

6. Transfer Restrictions. Until the Shares become vested, they are
non-transferable and may not be assigned, pledged or hypothecated and shall not
be subject to execution, attachment or similar process. Upon any attempt to
effect any such disposition, or upon the levy of any such process, the unvested
Shares shall immediately be forfeited.

7. Withholding Taxes. The Company is authorized to satisfy the minimum statutory
withholding taxes (including withholding pursuant to applicable tax equalization
policies of the Company or its Affiliates) arising from the vesting of the
Shares by deducting from the total number of Shares that have become vested

 

1



--------------------------------------------------------------------------------

that number of Shares having a Fair Market Value equal to the applicable amount
of withholding taxes due. The Participant may elect to fully satisfy the minimum
statutory withholding taxes by a payment in cash of such obligation to the
Company.

8. Change in Control. If there is a Change in Control of the Company, any
unvested Shares shall become fully vested as of the date of the Change in
Control provided the Participant remains in the continuous employ of the Company
or its Affiliates from the Award Date until the date of the Change in Control
(such accelerated vesting date, also being referred to herein as a Vesting
Date).

9. Delivery of Shares. Until the Company determines otherwise, delivery of
Shares on each applicable Vesting Date will be administered by the Company’s
transfer agent or an independent third-party broker selected from time to time
by the Company.

10. Change in Capital Structure. The terms of this Award, including the number
of Shares, shall be adjusted as the Committee determines is equitably required
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Agreement shall give the Participant any right to be retained in the employment
of the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this award shall not
entitle the Participant to participate with respect to any other award. Any
payment or benefit paid to the Participant with respect to this Award shall not
be considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of determining the Participant’s termination
indemnity, severance pay, retirement or pension payment, or any other employee
benefits, except to the extent required under applicable law.

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

16. Governing Law. This Award shall be governed by the laws of the State of New
York, U.S.A., without regard to choice of laws principles thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION By:       

Leader, Human Resources, Winning Culture,

& Team Member Communications

 

3